Citation Nr: 0733377	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual 
unemployability (TDIU). 

3.  Entitlement to a nonservice-connected (NSC) pension.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1989 to January 
1996. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
claims on appeal. 

The veteran testified before the Board sitting at the RO in 
July 2007.  A transcript of the hearing is associated with 
the claims file. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  The remaining issues of TDIU and NSC pension will be 
held in abeyance pending the development below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that his PTSD is the result of 
involvement in combat during a two-week period in June 1991.  
In a July 2007 Board hearing, he stated that in June 1991, 
his unit moved into Iraq and that he called in artillery 
strikes on enemy positions.  He also described moving with 
his unit into Baghdad, inspecting enemy bunkers for killed, 
wounded, or prisoners, and sighting dead bodies along the 
roadway.  

He further maintained that his unit was subjected to cluster 
bombs while in Saudi Arabia prior to the beginning of the 
ground war (as a matter of historical record, the ground war 
started in February 1991).  After a review of the claims 
file, the Board finds that the veteran has been diagnosed 
with PTSD but additional stressor development is needed.  

Specifically, service personnel records showed that the 
veteran was deployed to the Southwest Asia Theater of 
Operations from September 1990 to March 1991 and assigned to 
the 4th Battalion of the 41st Field Artillery.  Therefore, the 
date of the claimed stressors, June 1991, as provided by the 
veteran is inconsistent with the dates his unit was in 
Southwest Asia.  

Nonetheless, service personnel records show that he was in-
theater with a combat unit from the start of the ground war 
(February 1991) until he left in March 1991.  An attempt will 
also be made to verify whether his unit was the subject of 
cluster bombs just prior to the start of the ground war.  
Therefore, a search of unit records is warranted to verify 
whether his battalion participated in any combat operations.   

Accordingly, the case is REMANDED for the following action:

1.  Request from the U.S. Army and Joint 
Service Records Research Center (JSRRC) 
or other appropriate agency unit records 
such as operations logs, daily reports, 
lessons learned, or unit histories for 
the 4th Battalion, 41st Field Artillery 
from January 15, 1991, to March 15, 1991.  
Associate any records obtained with the 
claims file. 

2.  Request outpatient treatment records 
from the Nashville VA Medical Center for 
the period since September 2004.  
Associate any records obtained with the 
claims file.  

3.  Then, readjudicate the claims on 
appeal.  If the decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

